Citation Nr: 1109059	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-37 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for status post left wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1970, with additional service with the Army National Guard from March 1985 to February 1990.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied an increased rating for status post left wrist fracture, which is currently rated as 20 percent disabling.  The Veteran disagreed, and this matter is properly before the Board for adjudication.

The Veteran appeared and gave testimony before the Board in December 2010.  A transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In December 2010, the Veteran testified that the September 2007 VA examination was unfair because the examiner did not remove the splint from his left wrist and the medical determinations were already made prior to examining his wrist.  He also testified that the examiner only estimated the range of motion of his left wrist and did not actually take measurements.  The Veteran also stated that his left wrist condition has worsened since the September 2007 VA examination, the pain is constant, and that the only time he does not wear a splint is when he takes a shower.  

The Board notes that the most recent VA examination was conducted in September 2007 and that outpatient treatment records dated in April 2010 indicate that the Veteran had some symptoms of trigger finger, post traumatic arthritic changes, and limited range of motion.  Because the current severity and extent of the Veteran's service-connected left wrist condition is unclear, the Board finds that a new VA examination is necessary in order to fully and fairly evaluate his claim for an increased rating.  As such, the claim for an increased rating for status post left wrist fracture is remanded for a VA examination.  In addition, any current treatment records should be obtained and added to the claims file.

Accordingly, the case is REMANDED for the following action:

1. Any pertinent VA treatment records, subsequent to April 2010, the date of the most recent VA records on file, should be obtained and incorporated in the claims folder.  All attempts to procure such records should be documented in the file.

2. Schedule the Veteran for the appropriate VA examination.  The claims folder must be made available to the examiner.  The examiner is requested to review the records and should specifically provide an opinion as to the current nature and severity of the Veteran's left wrist condition.  All indicated tests and studies should be accomplished and the findings reported in detail.  Range of motion testing of the left wrist must be performed.  The examiner should indicate whether there is any ankylosis of the left wrist and, if so, whether it is favorable or unfavorable.  All symptoms should be described in detail; the examiner in this regard should identify any objective evidence of pain or functional loss due to pain associated with the service- connected disability.  The examiner should be requested to provide an opinion as to the extent that the left wrist limits the Veteran's functional ability.  The examiner should also be requested to determine whether, and to what extent, the left wrist exhibits weakened movement, excess fatigability, or incoordination.  A complete rationale must be provided for each opinion expressed.  If the examiner is unable to provide an opinion, he/she should specifically state with a detailed rationale why an opinion cannot be expressed.

3. Then review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

4. When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


